UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6506



LARRY P. PIERCE,

                                               Petitioner - Appellant,

          versus


DODGE FREDERICK, Director,       South Carolina
Department of Corrections;       CHARLES MOLONY
CONDON,

                                              Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (CA-01-2004-0-23-BD)


Submitted:   August 15, 2002                 Decided:   August 20, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry P. Pierce, Appellant Pro Se. Jeffrey Alan Jacobs, OFFICE OF
THE ATTORNEY GENERAL, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry P. Pierce seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.        See Pierce v. Frederick, No. CA-01-2004-0-23-BD

(D.S.C. Feb. 20, 2002). We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented    in   the

materials     before    the   court   and   argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                       2